Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 has been canceled therefore all of the words within claim 11 do not have antecedent basis.  The examiner will examine Claim 11 as being dependent from claim 1.
Claim 12 recites the limitation "claim 11" in line 1 which depends from canceled claim 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 has been canceled therefore all of the words within claim 12 do not have antecedent basis.

Claim 14 recites the limitation "claim 13" in line 1 which depends from canceled claim 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 has been canceled therefore all of the words within claim 14 do not have antecedent basis. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 11, and 12 is/are rejected, claims 11 and 12 as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by Sagastegui WO99/32021. Sagastegui discloses a curtain mounting bracket, comprising a body, wherein the body 
[AltContent: textbox (first connecting chamber
second connecting chamber)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]                                              
    PNG
    media_image1.png
    154
    139
    media_image1.png
    Greyscale

[AltContent: textbox (elongated slot)]



Claims 6, 7, 13, and 14 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Sagastegui WO99/32021.  Sagastegui discloses all of the limitations of the claimed invention except for the second connecting chamber has a bottom and is provided with at least one track groove for screw installation at the bottom, and the at least one track groove penetrates through both ends of the second 
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose wherein the hole-free mounting component comprises: a connecting base with a rear end surface, a front end surface, and a periphery, wherein the rear end surface is inwardly provided with an accommodation cavity, the front end surface is inwardly provided with a mounting hole communicated with the accommodation cavity, and the periphery has a plurality of convex ridges extending along the length direction for insertion into the first connecting chamber; a telescopic tube comprising a periphery, a front end and a rear end, wherein the periphery has external threads and the front end stretches into the accommodation .  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant has not traversed the examiner’s official notice that the second connecting chamber is provided with at least one track groove for screw installation at the bottom, and the track groove penetrates through both ends of the second connecting chamber along the length direction of the second connecting chamber; wherein two track grooves are provided at two sides of a central line of the second connecting chamber symmetrically is conventional and well known therefore, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art are conventional curtain mounting brackets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631